Jonathan W. Katchen, AK Bar No. 0411111
Talitha Birch Kindred, AK Bar No. 0711079
HOLLAND & HART LLP
1029 W. Third Avenue, Suite 550
Anchorage, Alaska 99501
Telephone: (907) 865-2600
Fax: (907) 865-2680
JWKatchen@hollandhart.com
TBKindred@hollandhart.com

Attorneys for Plaintiff Quintillion Networks, LLC



                     IN THE UNITED STATES DISTRICT COURT

                                 DISTRICT OF ALASKA


QUINTILLION NETWORKS, LLC,

      Plaintiff,

vs.

IRONSHORE SPECIALTY INSURANCE                    Case No. 3:19-cv-__________
COMPANY,

      Defendant.


                   COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Quintillion Networks, LLC, (“Quintillion”) for its complaint in this

matter against Ironshore Specialty Insurance Company (“Ironshore”) states the following:

                                        PARTIES

      1.       Quintillion is an Alaska limited liability company, with its principal place

of business in Anchorage, Alaska.




           Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 1 of 39
       2.          Ironshore is incorporated in the State of Arizona with its principal place of

business in Scottsdale, Arizona, and is licensed by the Alaska Division of Insurance to

write insurance in the State of Alaska.

                                 JURISDICTION AND VENUE

       3.          There currently exists a substantial controversy between the parties as to

the respective rights and obligations under the insurance policy issued by Ironshore to

Quintillion. This Court’s declaration is necessary to establish the respective rights and

obligations of the parties. Accordingly, this Court has jurisdiction over the parties and

this controversy under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201.

       4.          The Court also has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332 because the controversy is between citizens of different states and the

amount in controversy exceeds $75,000.

       5.          Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the

property that is the subject of the action is situated, and the events or omissions giving

rise to the claims occurred, in Alaska.

                                  GENERAL ALLEGATIONS

              I.      The Quintillion Installation Project

       6.          This is an insurance coverage case involving a denial of coverage by

Ironshore to Quintillion.

       7.          The case arises out of a construction project performed by Quintillion,

through its prime contractor New Horizons Telecom, Inc. (“NHTI”), involving

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 2 of 39

            Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 2 of 39
construction of a terrestrial fiber optic cable system between Deadhorse, Alaska and

Coldfoot, Alaska, (the “Quintillion Installation Project” or “Project”) in the right-of-way

adjacent to the Dalton Highway.

       8.         On or about April 24, 2015, the State of Alaska, Department of

Transportation and Public Facilities (“DOT”) issued Quintillion a Utility Permit, which

granted Quintillion a property interest and the right to construct and operate the

Quintillion Installation in the DOT right-of-way adjacent to the Dalton Highway.

       9.         On or about October 23, 2015, the Bureau of Land Management (“BLM”)

granted Quintillion a right-of-way to construct and operate the Quintillion Installation in

federally-managed lands adjacent to the Dalton Highway between Coldfoot and Slope

Mountain.

       10.        Quintillion’s Utility Permit, issued by Alaska DOT, required that it

construct the Quintillion Installation Project in compliance with DOT’s minimum design

standards and requirements which included:

               a. The installation of two 1.25-inch conduits, one to carry cable and one for

                  spare.

               b. Burial of conduit a minimum of 48 or 36 inches below ground, depending

                  on location.

         II.      The Ironshore Builder’s Risk Policy

       11.        Prior to commencing construction on the Project, Quintillion purchased

from Ironshore a Builders Risk Policy (“Policy”), Number 002769300, policy period

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 3 of 39

            Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 3 of 39
May 04, 2016 to November 15, 2017, which was later extended to February 15, 2018, for

which it paid $48,000.

       12.     Builder’s Risk is “[a] property insurance policy that is designed to cover

property in the course of construction. . . . [T]he estimated completed value of the project

is used as the limit of insurance.” See International Risk Management Institute, Inc.

(“IRMI”), www.irmi.com/term/insurance-definitions/builders-risk-policy.

       13.     Ironshore markets its Builder’s Risk program as uniquely responsive to

businesses across a wide spectrum of industry- and project-types, with a depth of

expertise in providing its insureds with customized policies intended to cover a

company’s individualized risks, utilizing the following material from its website:




http://www.ironshore.com/construction/ci64 (last visited 2/7/2019).




http://www.ironshore.com/usa/property/c41 (last visited 2/7/2019).


COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 4 of 39

          Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 4 of 39
       14.     As Ironshore’s statements acknowledge, there can be significant volatility

and risk involved with construction projects, and nowhere is this more palpable than in

Alaska. Operating in the Arctic is precarious: conditions can be brutal, and projects often

encounter numerous problems caused by the harsh environment. Quintillion purchased

the Ironshore policy because it needed the type of insurance program Ironshore offered;

that is, a program tailored to the unique exposures this Project would encounter due to the

harsh environment and extremes caused by weather, erosion, water damage, and other

unforeseen events.

       15.     The Ironshore Policy states: “This Policy Limit shall be $25,326,531 in any

one OCCURRENCE* . . .” Exhibit A at 7. The Policy defines OCCURRENCE*

generally as “an accident, incident, or a series of accidents or incidents arising

immediately out of a single event or originating cause and includes all resultant or

concomitant losses wherever located.” Exhibit A at 24.

       16.     The Policy’s total coverage limit of $25,326,531.00 is the same value as the

Estimated TOTAL CONTRACT VALUE* of the INSURED PROJECT* declared to the

Insurer by the Named Insured at Policy Inception, which is found in Section I-9 of the

Policy. Exhibit A at 7.

       17.     The Policy defines TOTAL CONTRACT VALUE* as the “total value of

all property insured including, but not limited to, all wages, expenses, materials, supplies,

equipment, existing structures (when coverage is included) and such other charges, all



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 5 of 39

          Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 5 of 39
whether provided by the owner, contractors or others, which will become a part of or will

be expended in the project . . . .” Exhibit A at 25.

        18.    The Ironshore Policy identifies the insured property that is located at the

insured project site as:

               Permanent works - All materials, supplies, equipment,
               machinery, and other property of a similar nature, being
               property of the Insured or of others for which the Insured may
               be contractually responsible, the value of which has been
               included in the estimated value of the INSURED PROJECT*
               in Section I-9., all when used or to be used in or incidental to
               the demolition of existing structures, site preparation,
               fabrication or assembly, installation or erection or the
               construction of or alteration, renovation, rehabilitation of the
               INSURED PROJECT* in Section I-9.

Exhibit A at 9-10.

        19.    The Ironshore Policy’s “Insuring Agreement” states: “This Policy . . .

insures against all risks of direct physical loss of or damage to property insured while at

the location of the INSURED PROJECT*, while in offsite temporary storage or while in

transit, all within the Policy territory and occurring during the Policy Period.” Exhibit A

at 9.

        20.    The Ironshore Policy defines “INSURED PROJECT*” to mean the “work

which is being performed in accordance with the contract documents being more fully

described and located as set forth in Section I-6 and Section I-7.” Id at 24.

        21.    Policy Section I-6 and I-7 address, respectively, the location of the insured

project and the description of the insured project, and together provide the following


COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 6 of 39

          Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 6 of 39
information: the “Dalton HWY Fiber Optic Cable Project,” extends along “Dalton Hwy

from Coldfoot, Alaska to Prudhoe Bay, Alaska,” for “240 miles in length,” and involves

the installation of “approximately 240 miles of fiber in conduit as well as three

communication and generator shelters. The conduit is to be placed approximately 36-42-

inches in depth.” Exhibit A at 6.

       22.     On March 30, 2016, Quintillion, through its broker Aon, submitted to

Ironshore a “quote request” (the “Submission”) that asked Ironshore to propose and price

Builder’s Risk coverage for the Quintillion Installation Project. See Exhibit B, email from

Evan Tassan, Aon Risk Solutions, to Daniel Owen, SVP-Builder’s Risk/Energy Property,

Ironshore Management, Inc. dated March 30, 2016.

       23.     The Submission included the following information concerning the Project:

               NHTI will install two high-density polyethylene (HDPE) 1.25
               inch conduits in the ground 36 inches deep. Installation
               methods for the conduits will use standard plow methods or a
               combination of trenching, boring, rock excavation and
               plowing methods dependent upon the terrain. Conduit joints
               will be mechanically connected and protected with water
               proofing along the course of the route at the locations shown
               in the design drawings. Conduits are plugged to prevent
               debris and water from entering while awaiting the next phase
               of installation. . . . Construction work will depend primarily
               on safety and ground conditions . . .

       Exhibit B at 2.

       24.     The following equipment/machinery was identified in the Submission to be

used in the course of Project construction:

                      Vermeer Trencher RTX1250

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 7 of 39

          Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 7 of 39
                        John Deer WLT 850 Dozer with 2014 BRON Vibratory Plow
                        CAT D8T Dozer with 2015 BRON Vibratory Plow
                        Pneumatic Superjet Fiber blowing machine
                        Vermeer 18x22 Directional Drill
                        Vermeer 9/13 Directional Drill
                        Astec 4045 Directional Drill
                        Vermeer 36x50 Directional Drill
                        Vermeer 100x140 Directional Drill
                        Vermeer 36x50 II Directional Drill
                        Kubota KX-121-3 Mini Excavator
                        Kubota KX-121-3 Mini Excavator
                        Kubota KX-121-3 Mini Excavator
                        Hitachi ZX200LC
                        Case CX27B Mini Excavator
                        Cat D8T 2013 MLN01717
                        Kubota KX057-4 25781
                        Case Backhoe Super
                        Caterpillar 312EL Hydraulic Excavator
                        Hitachi ZX85USB- Excavator
                        Vermeer RTX1250 Tilt Tractor/Trencher

           See Exhibit B at 2.

           25.    The Submission contained information about construction plans and

methods related to the Quintillion Installation Project.

           26.    The Builder’s Risk Policy Ironshore offered Quintillion, and Quintillion

purchased, was prepared based on the information contained in the Submission.

           27.    The Submission contained the following information: “NHTI will install . .

. conduits in the ground 36 inches deep. Installation methods for the conduits will use

standard plow methods or a combination of trenching, boring, rock excavation and

plowing methods . . . Construction work will depend primarily on . . . ground conditions

. . . .”

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 8 of 39

            Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 8 of 39
       28.     Statements in the Submission such as: conduits will be installed “in the

ground 36 inches deep” and installation will require construction methods involving

“trenching, boring, rock excavation and plowing” clearly communicated that the Project

centered around excavation, which means digging and moving earth.                      See

https://dictionary.cambridge.org/us/dictionary/english/excavation (Excavation means “the

act of digging a hole or channel in the ground, especially with a machine”). Cambridge

Dictionary Online (last visited 2/7/2019).

       29.     The Submission, upon which Ironshore relied to write the Builder’s Risk

coverage it offered Quintillion, was replete with information emphasizing that a primary

component of the INSURED PROJECT* involved excavation – digging and moving

earth – and burial of the cable 36 inches deep in the ground – again involving moving

earth to backfill the trench in order to bury the cable to depth. Backfill means “to refill

(something, such as an excavation) usually with excavated material.” See www.merriam-

webster.com/dictionary/backfill. Merriam-Webster Dictionary Online (last visited

2/7/2019).

       30.     The list of equipment identified for use during the course of construction

also demonstrated that digging and moving earth was a major Project undertaking – since

digging and moving earth is a primary function of excavators, trenchers, dozers, plows

and/or backhoes.

       31.     The Submission described the scope of the Quintillion Installation Project

to include (1) excavation (digging and moving earth) to create a 240 mile-long, 36-48

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 9 of 39

          Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 9 of 39
inch-deep trench in the right-of-way adjacent to Dalton Highway; (2) placement of fiber

in conduit (“cable”) in the trench; and (3) burying the cable 36 – 48 inches below ground

by moving earth to backfill the trench in which the cable was placed, as required by the

DOT permit.

        III.      The Property Damage caused by Bortek/UTI

       32.        Upon information and belief, in or around 2015, DOT issued Bortek, LLC

(“Bortek”), a Utility Permit, which granted Bortek the right to construct a buried fiber

optic cable system between Deadhorse, Alaska and Coldfoot, Alaska (the “Bortek

Installation”).

       33.        Bortek was a subsidiary of GCI, LLC (“GCI”) an Alaska-based diversified

communications company.

       34.        Utility Technologies Incorporated, (“UTI”), was engaged to construct the

portion of the Bortek Installation between approximately Dalton Highway mileposts 299

and 360 (the “Subject Property”).

       35.        After the Quintillion Installation was completed in the Subject Property, the

Bortek Installation was constructed in the same right-of-way adjacent to the Dalton

Highway, approximately five feet from the Quintillion Installation.

       36.        Upon information and belief, Bortek’s Utility Permit required that it

construct the Bortek Installation in compliance with DOT’s minimum design standards

and requirements, which included:



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 10 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 10 of 39
             a. The installation of two 1.25-inch conduits, one to carry cable and one for

                spare.

             b. Burial of conduit a minimum of 48 or 36 inches below ground, depending

                on location.

             c. Placement of fiber optic utility five feet apart from the Quintillion

                Installation.

       37.      Upon information and belief, Bortek’s Utility Permit provides that Bortek

is subject to all previous “Utility Permits and any damage to any other utility will be

[Bortek’s] responsibility.”

       38.      Upon information and belief, UTI began constructing the Bortek

Installation in the Subject Property in or about June 2016. Construction of the Bortek

Installation in the Subject Property was completed in the summer of 2017.

       39.      At multiple locations during construction in the Subject Property, UTI

excavated groundcover and soil from the Quintillion Installation, thereby creating a

trench, and placed the groundcover and soil from the Quintillion Installation on top of the

Bortek Installation, thereby creating a mound (“Mounding”).

       40.      Evidence of Mounding, as shown in the photograph below, is concentrated

between Dalton Highway mileposts 299 and 360 - the Subject Property - which is the

segment of the Bortek Installation that UTI constructed.




COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 11 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 11 of 39
       41.     UTI’s construction activities severely damaged areas of the Project after

Quintillion had finished its installation work at the Subject Property.

       42.     After (1) excavating to create the trench, and (2) installing the cable in the

trench, Quintillion’s Project construction included (3) committing significant resources,

i.e., labor, equipment and materials, to backfilling the trench to create an earthen barrier

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 12 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 12 of 39
to protect the cable by insulating it from harsh environmental conditions, shielding the

cable from destructive forces produced by vehicles, animals, people, rocks and other

animate and inanimate objects, stabilizing the cable to prevent movement that could

cause breaches in the conduit or disruptions in the fiber optic connections, and complying

with DOT’s 36 – 48 inch burial requirement. UTI’s construction activities damaged this

component of the Project.

       43.     The Policy contains a provision requiring policyholders to take steps to

protect the insured property from potential damage:

                7.     PROTECTION OF PROPERTY

                The Insured will take reasonable steps to protect, recover or
                save the property insured and minimize any further or
                potential loss or damage when:

                A. The property insured has sustained direct physical loss or
                damage by an insured peril;

Exhibit A at 17.

       44.     UTI’s excavation from Quintillion’s Installation resulted in destruction of

the earthen barrier that provided protection and insulation for the cable.

       45.     UTI’s excavation from the Quintillion Installation reduced the burial depth

of the cable below the required 36 inches and subjected it to far greater risk of damage

from external forces, temperature extremes and environmental exposures such as wind,

weather, water, erosion and other unforeseen circumstances and events.




COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 13 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 13 of 39
       46.     UTI’s excavation from Quintillion’s Installation also led to exposure of the

subsurface layer of soil that typically remains frozen throughout the year, resulting in

thawing of the permafrost and destabilization of the subsurface soil. Because of thawing

and destabilization, water collected over and flowed around the Quintillion Installation,

which led to erosion and thawing of deeper layers of permafrost and further destruction

of the protective earthen barrier.

       47.     Creation of an above-grade mound over the Bortek Installation

compounded the damage to the Quintillion Installation by diverting additional water into

the trench that UTI excavated over the Quintillion Installation.

       48.     Absent remediation, the problems resulting from UTI’s excavation and

Mounding will continue to cause degradation to the Quintillion Installation due to wind,

weather, water, erosion and exposure to external forces.

       49.     Quintillion has requested that Bortek, UTI and GCI remediate the damage

caused to the Quintillion Installation from UTI’s construction practices, or provide a plan

to do so, but none of these entities has agreed to remediate the damage or to provide an

acceptable plan.

       50.     Ironshore’s Builder’s Risk policy is an “all risk” policy, as established by

its insuring agreement: “[t]his Policy . . . insures against all risks of direct physical loss of

or damage . . . .” that covers OCCURRENCES,* which include accidents or incidents

involving a variety of natural and man-made events. Exhibit A at 9.



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 14 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 14 of 39
        IV.    Damage Caused by Flooding & Earth Movement

       51.     The Policy defines “Flood” as

               A.    A general and temporary condition of partial or
                     complete inundation of normally dry land areas,
                     including dewatered areas, from:

                          1. The overflow of inland or tidal waters;
                          2. The unusual and rapid accumulation or runoff of
                          surface water;
                          3. Tsunami;
               B. . . .

               C.    Surface water being seepage, leakage or influx of water
                     (immediately derived from natural sources) . . . ; and
                     shall also include all water which backs up through
                     sewers and drains;

               D.    The collapse or subsidence of land along the shore of a
                     lake or other body of water as a result of erosion or
                     undermining caused by waves or currents of water
                     exceeding the cyclical levels which result in flooding as
                     defined in Section V-5.A. above;
Exhibit A at 24.

       52.     A culvert is a drain. https://en.wikipedia.org/wiki/Culvert (“A culvert is a

structure that allows water to flow under a road, railroad, trail, or similar obstruction from

one side to the other side.”)

       53.     Portions of the Quintillion Installation were damaged due to flooding on or

after May 4, 2016.

       54.     For example, near Dalton Highway MP 208, portions of the Project were

damaged when heavy rainfall resulted in the unusual and rapid accumulation of water in

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 15 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 15 of 39
Brockman Creek, causing the Creek to overflow its banks, which inundated the Project

installation in that area. The flooding at Brockman Creek was exacerbated because DOT,

which is charged with ensuring culverts are free from blockage, did not clear the

Brockman Creek culvert, which was blocked by ice. Consequently, the flooding at

Brockman Creek was not diverted through the culvert to the west side of Dalton

Highway. Instead, the flooding Creek waters inundated the east side of Dalton Highway,

which resulted in scouring groundcover and backfill from the Quintillion Installation.

       55.     The loss of groundcover and backfill from flooding diminished the

protective earthen barrier installed over the cable, leaving the subsurface permafrost ice

lense exposed to warmer air and water temperatures, which resulted in melting of the ice

and further inundation of the area on top of and surrounding the cable.

       56.     This process reduced the burial depth of the cable below the required 36

inches and subjected it to far greater risk of damage from external forces, temperature

extremes and environmental exposures such as wind, weather, water, erosion and other

unforeseen circumstances and events.

       57.     The photograph below shows an example of the flood damage to the

Project.




COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 16 of 39

           Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 16 of 39
       58.     The photograph below shows the same area after repair work was done.




COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 17 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 17 of 39
       59.     The Policy defines “Earth Movement” as:

               Any natural or man-made earth movement, including
               but not limited to earthquake, shocks, tremors,
               volcanic action, earth rising or shifting, landslide,
               subsidence, sinkhole and rockfall.

Exhibit A at 23.

       60.     Portions of the Quintillion Installation were damaged by subsidence on or

after May 4, 2016. The earth movement in some areas was caused by excess water flow,

which led to erosion and subsidence.

       61.     In other areas, the earth movement and subsidence was the product of

Subsidence in other areas was caused. Other impacted areas were caused by fluvio-

thermal erosion, also known as karsting.

       62.     Fluvio-thermal erosion is a combination of thermal and mechanical erosion.

The melting of subsurface ice creates a void, which causes the collapse of the

surrounding surface area. Hydraulic forces contribute to the erosion as subsurface water

thaws ice-rich sediment.

       63.     The photograph below shows an area impacted by earth movement and

subsidence.




COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 18 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 18 of 39
       64.     The remedial work Quintillion undertook to repair the damage caused by

flooding and earth movement was necessary to return the Project to its previous condition

as insured under the Policy by the $25,326,531 TOTAL CONTRACT VALUE* covering

the “total value of all property insured including, but not limited to, all wages, expenses,

materials, supplies, equipment . . . and such other charges . . .which will be expended in

the project.” Exhibit A at 25.

         V.    Ironshore’s Denial of Quintillion’s Flood and Earth Movement Claim

       65.     On February 21, 2017, Quintillion provided Ironshore with a notice of

circumstances regarding the property damage caused by the earth movement and flooding

(the “Flood claim”).

       66.     On February 24, 2017, Ironshore acknowledged receipt of Quintillion’s

notice of circumstances, identifying Christopher J. Kelly, Vice President of Property



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 19 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 19 of 39
Claims for Ironshore Insurance Services, LLC, as the “Claims Professional [who] has

been assigned to this matter for further handling.”

       67.     On March 8, 2017, Vericlaim, a third-party claim adjuster/administrator

(TPA) that handles claims for Ironshore, contacted Quintillion to say that Geo Group

Northwest, a civil engineering consultant, would be investigating the Flood claim, and to

provide Quintillion with Geo Group’s information requests.

       68.     On March 13, 2017, Quintillion responded, providing Vericlaim with the

NHTI contract and change orders, as requested by Geo Group.

       69.      Alaska regulations require insurance companies to “promptly undertake

the investigation of a claim [] and shall complete the investigation within 30 working

days, unless the investigation cannot reasonably be completed using due diligence.” If

additional time is needed, insurance companies must “give written notification to the

claimant that specifically states the need and reasons for additional investigative time and

also specifies the additional time required to complete the investigation [which] shall be

given no later than the 30th working day after notification of the claim is first received.”

3 AAC § 26.050(a)-(b)

       70.     Ironshore failed to complete its investigation within 30 working days of

receipt of the Flood claim and failed to give written notice to Quintillion that specifically

stated the reasons it needed additional investigative time or the amount of additional time

it believed would be required to complete the investigation.



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 20 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 20 of 39
       71.     On January 16, 2018, Quintillion hosted a meeting with Vericlaim and Geo

Group Northwest and provided detailed information regarding the Flood claim, including

an estimate of the cost to repair the damage to the Project.

       72.     In an email dated January 16, 2018, Quintillion provided duplicate copies

of the NHTI construction contract, which had been requested by Vericlaim during the

meeting, despite that Vericlaim previously requested and received a copy of the NHTI

contract in March 2017.

       73.     Quintillion received no communication from Ironshore or Vericlaim for

two months after the January 2018 meeting.

       74.     On March 14, 2018 Vericlaim sent a request for information regarding the

Flood claim to Quintillion – over a year after the Flood claim was made – which

included Vericlaim’s third request for the NHTI contract.

       75.     On March 16, 2018, Quintillion responded to Vericlaim enclosing the

requested information.

       76.     After Quintillion received no communication from Ironshore or Vericlaim

for another two months, on May 11, 2018 Quintillion sent Mr. Christopher Kelly at

Ironshore a letter noting that the Flood claim had been filed in February 2017 – almost 15

months prior – and that Ironshore's failure to provide a timely decision on coverage

violates Alaska law, which requires prompt notification to the policyholder once the

insurer has reason to believe that a coverage dispute may exist, prompt action by the

insurer to ensure that the policyholder is made fully aware of and understands the

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 21 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 21 of 39
potential coverage problem, and that an insurer's unreasonable delay in investigating or

deciding a claim exposes the insurer to a bad faith claim and punitive damages.

       77.     In response to Quintillion’s demand for a coverage decision on the Flood

claim, Ironshore sent a letter on May 25, 2018 that neither explained why it was still

investigating the claim nor provided a decision on the claim. Instead, Ironshore simply

stated that it was proceeding with its claim investigation and that it had retained a civil

engineer consultant, Geo Group Northwest, to assist with the investigation - completely

failing to acknowledge that it had assigned Geo Group to investigate the Flood Claim

more than one year before, or that Geo Group and Quintillion had met in January 2018 to

exchange information related to the claim.             Ironshore’s letter also identified certain

policy provisions that it stated might impact coverage for the claim.

       78.     On May 28, 2018, Quintillion sent an email to Vericlaim noting that Geo

Group, which been assigned to the Flood claim for over a year at that point, Vericlaim

and Quintillion met in January 2018 and had an extensive discussion about the Flood

claim at that time. Quintillion also observed that the May 25th letter failed to explain why

Ironshore had not yet made a coverage decision or why Ironshore had subjected

Quintillion to such a lengthy delay in evaluating the claim. The email ended by asking

Ironshore to identify what additional information was needed in order to make a coverage

decision swiftly.

       79.     After another month elapsed, Ironshore sent a letter on June 27, 2018

reiterating that it was proceeding with its investigation, identifying additional policy

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 22 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 22 of 39
provisions, including a “land and land values” Policy exclusion, that might impact

coverage for the claim, and requesting information concerning whether Quintillion had

declared contract values, for premium purposes, for costs incurred to move, remove,

place or otherwise handle cut, fill and backfill materials.

       80.     On July 3, 2018, Quintillion responded, explaining that the policy exclusion

Ironshore identified in its June 27th letter specifically states that various costs Quintillion

had incurred would be covered, including “labor and material charges incurred to move,

remove, place or otherwise handle cut, fill and backfill materials, whether insured or

uninsured . . . are covered to the extent such charges are included in the estimated

TOTAL CONTRACT VALUE* declared for premium purposes”

       81.     Additionally, the original March 30, 2016 Submission by Aon, which was

the basis upon which Ironshore wrote and priced the Builder’s Risk Policy Quintillion

purchased, stated that the Project involved burying cable in the ground 36 inches deep by

means of trenching, boring, rock excavation and plowing methods utilizing a variety of

earth-moving equipment including bulldozers and backhoes, which plainly encompassed

backfilling the excavated trench to a minimum depth of 36 inches after the cable was

installed in it, and clearly was part of the $25,326,531 total contract value declared for

premium purposes.

       82.     On August 3, 2018, after another full month passed, Ironshore finally

informed Quintillion that it was denying all coverage for the Flood claim, because “it



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 23 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 23 of 39
appears that there is “no physical damage to covered property under the Policy,” which

“is a foundational requirement to any coverage under the Policy.”

       83.     Instead of deciding Quintillion’s Flood claim within 30 days, as the AAC

regulations contemplate, Ironshore seemingly procrastinated for close to a year and a half

before it decided that Quintillion’s Flood claim lacked a “foundational requirement” to

Policy coverage.

       84.     Ironshore determined that the only property damaged was the earthen

barrier and groundcover that protected the cable from damage and under which the cable

was buried to a minimum depth of 36 inches, as required by the Alaska DOT.

       85.     To arrive at this conclusion, Ironshore relied on the following “Land

Values” exclusion:

               Land or land values including the value of cut, fill and
               backfill materials which existed at the project site prior to
               project commencement; however, to the extent included in
               the estimated TOTAL CONTRACT VALUE* declared for
               premium purposes, the value of fill and backfill materials
               purchased for use in the completion of the INSURED
               PROJECT* is not excluded. Notwithstanding the foregoing,
               labor and material charges incurred to move, remove, place
               or otherwise handle cut, fill and backfill materials, whether
               insured or uninsured in the foregoing, are covered to the
               extent such charges are included in the estimated TOTAL
               CONTRACT VALUE* declared for premium purposes;

See, Exhibit A at 13 (underline added).

       86.     Ironshore relied on this identical exclusion to deny coverage for the UTI

claim. In both denials, Ironshore refused to consider and apply the underlined language,


COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 24 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 24 of 39
which provides an exception to the “land values” exclusion - an exception that expressly

gives back coverage that pertains to Quintillion’s claims: “Notwithstanding the

foregoing, labor and material charges incurred to move, remove, place or otherwise

handle cut, fill and backfill materials, whether insured or uninsured in the foregoing, are

covered to the extent such charges are included in the estimated TOTAL CONTRACT

VALUE* declared for premium purposes.”

       87.     The labor and material costs Quintillion incurred to repair the Flood

damage included costs to move, place and handle fill or backfill materials, thus is covered

because these charges were included in the estimated TOTAL CONTRACT VALUE* -

regardless of whether the fill or backfill being handled is insured or uninsured. The labor

and material costs to move the backfill materials in order to refill the trench after the

cable was initially placed in it unquestionably was included in the $25,326,531 estimated

TOTAL CONTRACT VALUE* as specified in the Submission and in the NHTI

construction contract.

        VI.    Ironshore’s Denial of Quintillion’s UTI Claim

       88.     On October 9, 2017, Quintillion provided Ironshore with a notice of claim

regarding the property damage caused by UTI (the “UTI claim”).

       89.     On October 10, 2017, Ironshore acknowledged receipt of Quintillion’s

notice of claim, identifying Christopher J. Kelly as the “Claims Professional [who] has

been assigned to this matter for further handling.”



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 25 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 25 of 39
       90.     On December 19, 2017, Mr. Kelly forwarded Quintillion’s UTI claim to

Vericlaim for processing, and admitted that, prior to that date he was unaware that he had

been assigned responsibility for handling Quintillion’s October 9, 2017 notice of claim.

       91.     By failing to take any action on the UTI claim for nearly two months,

Ironshore violated 3 AAC § 26.050(a)-(b), which requires insurance companies to

“promptly undertake the investigation of a claim [] and shall complete the investigation

within 30 working days, unless the investigation cannot reasonably be completed using

due diligence.” If additional time is needed, insurance companies must “give written

notification to the claimant that specifically states the need and reasons for additional

investigative time and also specifies the additional time required to complete the

investigation [which] shall be given no later than the 30th working day after notification

of the claim is first received.”

       92.     Ironshore failed to complete its investigation within 30 working days of

receipt of the UTI claim and failed to give written notice to Quintillion that specifically

stated the reasons it needed additional investigative time or the amount of additional time

it believed would be required to complete the investigation.

       93.     This initial failure to follow minimum claim handling standards was

indicative of Ironshore’s pattern of delay, duplicative requests for information and

lengthy time periods with no communication whatever that exemplified its handling of

Quintillion’s claims.



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 26 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 26 of 39
       94.     On January 16, 2018, Quintillion hosted a meeting with Vericlaim and the

civil engineering consultant that had been assigned to investigate the UTI claim, Geo

Group Northwest, in which Quintillion provided detailed information regarding the UTI

claim, including an estimate of the cost to repair the damage to the Project.

       95.     In an email dated January 16, 2018, Quintillion provided a copy of the

NHTI construction contract for the Quintillion Installation Project, as well as all change

orders, which had been requested by Vericlaim during the meeting.

       96.     Quintillion received no communication from Ironshore or Vericlaim for

two more months, then in March 2018, Vericlaim sent a request for information to

Quintillion.

       97.     The only information requested in Vericlaim’s March 2018 letter concerned

UTI – an entity with which Quintillion had little involvement, including requests for (1)

UTI’s installation contract; (2) UTI’s landscape restoration standards; (3) agreements

between Quintillion and UTI; (4) subrogation agreements between Quintillion and UTI;

and (5) UTI’s insurance coverage and brokerage.

       98.     In addition to the fact that Quintillion would be highly unlikely to have

such information regarding a contractor with which it did no business, the information

about UTI requested in the March 2018 Vericlaim letter was not relevant to Ironshore’s

determination whether the damage to the Quintillion Installation Project was covered

under the Builder’s Risk policy.



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 27 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 27 of 39
       99.     After Quintillion received no communication from Ironshore or Vericlaim

for another two months, in May 2018, Quintillion sent Mr. Kelly at Ironshore a letter

noting that Ironshore's failure to engage in meaningful communication with Quintillion

and provide a timely decision on coverage violates Alaska law, which requires prompt

notification by an insurer to its insured of its intention to deny liability in order to give

the insured reasonable time to protect himself, and that that an insurer's unreasonable

delay in investigating or deciding a claim exposes the insurer to a bad faith claim and

punitive damages.

       100.    In response to Quintillion’s demand for a coverage decision on the UTI

claim, Ironshore sent a letter on May 25, 2018 explaining that it was proceeding with its

investigation and had retained a civil engineer consultant, Geo Group Northwest, to assist

with the investigation. The letter also identified certain policy provisions that might

impact the claims.

       101.    On May 28, 2018, Quintillion sent an email to Vericlaim noting that Geo

Group, Vericlaim and Quintillion had met in January 2018 and had an extensive

discussion about the UTI claim at that time, and that Geo Group had not requested any

additional information since March, when they requested information about UTI that was

immaterial to the coverage decision. Quintillion also observed that the May 25th letter

failed to explain why Ironshore had not yet made a coverage decision or why Ironshore

had subjected Quintillion to such a lengthy delay in evaluating the claim. The email



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 28 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 28 of 39
ended by asking Ironshore to identify what additional information was needed in order to

make a coverage decision swiftly.

       102.    After another month elapsed, Ironshore sent a letter on June 27, 2018

reiterating that it was proceeding with its investigation, identifying additional policy

provisions, including the “land values” exclusion, that might impact coverage for the

claim, and requesting information concerning whether Quintillion had declared contract

values, for premium purposes, for costs incurred to move, remove, place or otherwise

handle cut, fill and backfill materials.

       103.    On July 3, 2018, Quintillion responded, explaining that the Policy

exclusion Ironshore identified in its June 27th letter specifically states that various costs

Quintillion had incurred would be covered, including “labor and material charges

incurred to move, remove, place or otherwise handle cut, fill and backfill materials,

whether insured or uninsured . . . are covered to the extent such charges are included in

the estimated TOTAL CONTRACT VALUE* declared for premium purposes.”

       104.    Additionally, the original March 30, 2016 Submission by Aon, which was

the basis upon which Ironshore wrote and priced the Builder’s Risk Policy Quintillion

purchased, stated that the Project involved burying cable in the ground 36 inches deep by

means of trenching, boring, rock excavation and plowing methods utilizing a variety of

earth-moving equipment including bulldozers and backhoes, which plainly encompassed

backfilling the excavated trench to a minimum depth of 36 inches after the cable was



COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 29 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 29 of 39
installed in it, and clearly was part of the $25,326,531 total contract value declared for

premium purposes.

       105.    On August 3, 2018, after another full month passed, Ironshore finally

informed Quintillion that it was denying all coverage for the UTI claim, because “it

appears that there is “no physical damage to covered property under the Policy,” which

“is a foundational requirement to any coverage under the Policy.”

       106.    Instead of deciding Quintillion’s claim within 30 days, as the AAC

regulations contemplate, somehow it took Ironshore almost ten months to recognize that

Quintillion’s UTI claim was missing a “foundational requirement” to Policy coverage.

       107.    Ironshore determined that the only property damaged was the earthen

barrier and groundcover that protected the cable from damage and under which the cable

was buried to a minimum depth of 36 inches, as required by the DOT permit.

       108.    To arrive at this conclusion, Ironshore relied on the following “Land

Values” exclusion:

               Land or land values including the value of cut, fill and
               backfill materials which existed at the project site prior to
               project commencement; however, to the extent included in
               the estimated TOTAL CONTRACT VALUE* declared for
               premium purposes, the value of fill and backfill materials
               purchased for use in the completion of the INSURED
               PROJECT* is not excluded. Notwithstanding the foregoing,
               labor and material charges incurred to move, remove, place
               or otherwise handle cut, fill and backfill materials, whether
               insured or uninsured in the foregoing, are covered to the
               extent such charges are included in the estimated TOTAL
               CONTRACT VALUE* declared for premium purposes;


COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 30 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 30 of 39
See, Exhibit A at 13 (underline added).

       109.    Ironshore relied on this identical exclusion to deny coverage for the Flood

claim. In both denials, Ironshore refused to consider and apply the underlined language,

which provides an exception to the “land values” exclusion - an exception that expressly

gives back coverage that pertains to Quintillion’s claims:          “Notwithstanding the

foregoing, labor and material charges incurred to move, remove, place or otherwise

handle cut, fill and backfill materials, whether insured or uninsured in the foregoing, are

covered to the extent such charges are included in the estimated TOTAL CONTRACT

VALUE* declared for premium purposes.”

       110.    The labor and material costs Quintillion incurred to repair the UTI damage

included costs to move, place and handle backfill materials, thus is covered because these

charges were included in the estimated TOTAL CONTRACT VALUE* - regardless of

whether the backfill being handled is insured or uninsured. Since the labor and material

costs to move the original backfill materials to refill the trench after the cable was

initially placed in it unquestionably were included in the $25,326,531 estimated TOTAL

CONTRACT VALUE*, as specified in the Submission and in the NHTI construction

contract, the exception to the “land value” exclusion applies to cover Quintillion’s labor

and material costs to repair the UTI damage.

       VII.    Ironshore’s Claim Denials Violate the Plain Language of the Policy

       111.    TOTAL CONTRACT VALUE* is defined in the Policy as the “total value

of all property insured including, but not limited to, all wages, expenses, materials,

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 31 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 31 of 39
supplies, equipment, existing structures (when coverage is included) and such other

charges, all whether provided by the owner, contractors or others, which will become a

part of or will be expended in the project . . .” Exhibit A at 25. The value of the

estimated TOTAL CONTRACT VALUE* declared for premium purposes was

$25,326,531 - which is also the Policy limit.

       112.    The Submission unequivocally communicated that a major component of

the Project involved digging and moving earth, therefore a significant portion of the

TOTAL CONTRACT VALUE* covers costs associated with wages, expenses,

equipment, supplies and other such charges incurred by the contractor and expended in

the project to backfill the trench after the cable was placed in it.

       113.    The NHTI construction contract, which Quintillion provided to Ironshore at

least three different times - in March 2017, January 2018 and March 2018 –also

described the Project scope of work to include:

               [A]ll labor, services, supervision, materials, supplies,
               fixtures, tools, implements, equipment, transportation and
               preconstruction services (including estimating, budgeting,
               scheduling, consultation on materials, constructability,
               reliability and maintenance) and all other items, construction
               and services necessary to design, engineer, construct and
               complete the Project, including all items, construction and
               services reasonably inferable from this Contract.

Exhibit C at 1.

       114.    The “land values” exception provides coverage for “labor and material

charges incurred to move, remove, place or otherwise handle cut, fill and backfill


COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 32 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 32 of 39
materials, whether insured or uninsured” as long as “such charges are included in the

estimated TOTAL CONTRACT VALUE*”, which the NHTI contract provision in the

foregoing paragraph demonstrates were included.

       115.    Even if the fill or backfill that is being used to repair the damage to the

Project is not insured, the cost of labor and material to move and handle the fill is

explicitly excepted from the exclusion, therefore is covered.

       116.    Both the UTI and the Flood claim similarly includes substantial costs

related to labor, equipment and material required to move and handle the fill used to

repair the damage.

       117.    Ironshore’s unreasonable delay and unjustifiable denial of Quintillion’s

UTI and Flood claims constitute a breach of the express terms of the insurance contract.

       118.     In unreasonably delaying and unjustifiably denying Quintillion’s UTI and

Flood claims, Ironshore put its own interests ahead of its insured’s interests, and breached

its duty to Quintillion to act in good faith and fair dealing in carrying out its contractual

obligations.

                                FIRST CLAIM FOR RELIEF
                               (Breach of Insurance Contract )

       119.    Quintillion incorporates by reference the allegations contained in

paragraphs 1 through 118 as if fully set forth herein.

       120.    Ironshore entered into a binding written agreement with Quintillion to

provide Builder’s Risk insurance as described above (the “Insurance Contract”).


COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 33 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 33 of 39
       121.    Quintillion fully performed its obligations under the Policy by paying

premiums in full and on a timely basis, and by providing the information Ironshore

requested related to the Flood and UTI claims. Quintillion has satisfied any conditions

precedent to coverage under the Policies.

       122.    Ironshore has materially breached the insurance contract by refusing to

perform its obligations under the Insurance Contract.

       123.    The refusal by Ironshore to perform is not excused or justified in any

manner.

       124.    As a result of Ironshore’s breach of the Insurance Contract, Quintillion has

been damaged and is entitled to recover damages.

                             SECOND CLAIM FOR RELIEF
                           (Bad Faith Breach of Insurance Contract)

       125.    Quintillion incorporates by reference the allegations contained in

paragraphs 1 through 124 as if fully set forth herein.

       126.    Pursuant to AS § 21.36.020, no entity engaged in the insurance business in

the State of Alaska may engage in any unfair or deceptive act or practice when

conducting the business of insurance.

       127.    Ironshore may not engage in any unfair or deceptive act or practice when

conducting the business of insurance in the State of Alaska.

       128.    Every contract or policy of insurance contains implied covenants of good

faith and fair dealing owed by the insurer to the insured.


COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 34 of 39

          Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 34 of 39
       129.    The Insurance Policy sold by Ironshore to Quintillion contains implied

covenants of good faith and fair dealing owed by Ironshore to Quintillion.

       130.    Ironshore owes to Quintillion a duty of good faith and fair dealing in

connection with Quintillion’s request that Ironshore cover the cost of repair with respect

to damage to the Quintillion Installation Project, as required under the Insurance Policy.

       131.    Pursuant to AS § 21.36.125, “Unfair Claims Settlement Practices Act,”

Alaska has promulgated statutory standards for the handling of insurance claims, which

represent codification of well-established insurance industry standards and prohibit the

following acts or practices:

               (a)(1) misrepresenting facts or policy provisions relating to
               coverage of an insurance policy;

               (a)(2) failing to acknowledge and act promptly upon
               communications regarding the claim arising under an
               insurance policy;

               (a)(3) failing to adopt and implement reasonable standards
               for prompt investigations of claims;

               (a)(4) refusing to pay a claim without a reasonable
               investigation of all of the available information and an
               explanation of the basis for denial of the claim or for the
               offer of compromise settlement;

               (a)(5) failing to affirm or deny coverage of claims within a
               reasonable time of the completion of proof-of-loss
               statements;

               (a)(6) failing to attempt in good faith to make prompt and
               equitable settlement of claims in which liability is reasonably
               clear;


COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 35 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 35 of 39
               (a)(8) compelling an insured or third-party claimants in a
               case in which liability is clear to litigate for recovery of an
               amount due under an insurance policy by offering an amount
               that does not have an objectively reasonable basis in law and
               fact and that has not been documented in the insurer’s file;

               (a)(13) delaying investigation or payment of claims by
               requiring submission of unnecessary or substantially
               repetitive claims reports and proof-of-loss forms;

               (a)(15) failing to promptly provide a reasonable explanation
               of the basis in the insurance policy in relation to the facts or
               applicable law for denial of a claim or for the offer of a
               compromise settlement.

       132.    In addition, the Alaska Administrative Code (AAC) contains regulations

detailing minimum claim handling standards in Alaska, which impose certain duties and

obligations on an insurer in the handling of claims consistent with the claims handling

standards cited above, including 3 AAC § 26.050, “Standards for Prompt Investigation of

Claims,” which require:

               (a) Any person transacting a business of insurance who
               participates in the investigation, adjustment, negotiation, or
               settlement of a claim shall promptly undertake the
               investigation of a claim after notification of the claim is
               received, and shall complete the investigation within 30
               working days, unless the investigation cannot reasonably be
               completed using due diligence.

               (b) Unless the notification of a claim is in the form of a suit,
               demand for arbitration, application for adjudication, or other
               pleading, or the claim becomes the subject of such litigation
               within 30 working days, the person transacting the business
               of insurance shall give written notification to the claimant
               that specifically states the need and reasons for additional
               investigative time and also specifies the additional time
               required to complete the investigation. That notification shall

COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 36 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 36 of 39
               be given no later than the 30th working day after notification
               of the claim is first received.


       133.    The foregoing statutes and regulations provide clear and accepted industry

standards by which Ironshore’s handling and denial of Quintillion’s claims can be

judged.

       134.    Ironshore committed unfair and deceptive trade practices and acted in bad

faith as shown in the foregoing allegations.

       135.    Ironshore knew, or should have known, that its acts, as shown in the

foregoing allegations, were unreasonable and in bad faith.

       136.    Ironshore’s unreasonable acts and bad faith misconduct have caused

damage to Quintillion.

                                THIRD CLAIM FOR RELIEF
                                    (Declaratory Relief)

       137.    Quintillion incorporates by reference the allegations contained in

paragraphs 1 through 136 as if fully set forth herein.

       138.    The rights and duties of Quintillion and Ironshore under the Insurance

Policies are governed by the laws of the State of Alaska.

       139.    There is an existing controversy between Quintillion, on one hand, and

Ironshore, on the other, concerning Ironshore’s duty to cover the costs to repair damages

to the Quintillion Installation Project under the Ironshore Policy.




COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 37 of 39

          Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 37 of 39
         140.   Without resolution by this Court, Quintillion will be subject to uncertainty

and insecurity regarding its rights under the Ironshore Policy.

         141.   Pursuant to 28 U.S.C. §2201, Quintillion is entitled to a declaratory

judgment, declaring that Ironshore is required to cover the costs to repair the Project

related to the damages that are covered under its Policy.

                                    PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff Quintillion demands judgment against:

         A.     Ironshore for actual, compensatory, and consequential damages in an

amount to be proved at trial;

         B.     Ironshore for non-economic damages in an amount to be determined at

trial;

         C.     Ironshore for pre-judgment and post-judgment interest as allowed by law;

         D.     Ironshore for costs incurred in pursuing this lawsuit, including attorneys

fees, as allowed by Alaska law and A.R.C.P. 82; and

         E.     For any and all other relief the Court deems proper.

                                DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury on all claims asserted in this action.




COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 38 of 39

          Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 38 of 39
       Dated this 13th day of February, 2019.

                                               HOLLAND & HART LLP

                                               /s/ Talitha Birch Kindred
                                               Talitha Birch Kindred, AK Bar No. 0711079
                                               Jonathan W. Katchen, AK Bar No. 0411111
                                               HOLLAND & HART LLP
                                               1029 W. Third Avenue, Suite 550
                                               Anchorage, Alaska 99501
                                               Telephone: (907) 865-2600
                                               Fax: (907) 865-2680
                                               TBKindred@hollandhart.com
                                               JWKatchen@hollandhart.com

                                               Attorneys for Quintillion Networks, LLC




COMPLAINT AND DEMAND FOR JURY TRIAL
Quintillion Networks, LLC v. Ironshore Specialty Insurance Co.
Page 39 of 39

         Case 3:19-cv-00042-JWS Document 1 Filed 02/14/19 Page 39 of 39
